
 
 
Exhibit 10.3
 
C-BOND SYSTEMS, INC.
2018 LONG-TERM INCENTIVE PLAN


NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
C-Bond Systems, Inc., a [____________] corporation (the "Company"), has granted
an option (the "Option") to purchase shares of the Company's common stock,
[$._____] par value (the "Stock"), to the individual whose name is set forth
below on the "Name of Optionee" line ("Optionee").  The terms and conditions of
the Option are set forth in this Nonqualified Stock Option Award Agreement,
including the additional terms and conditions attached hereto (this
"Agreement"), and in the C-Bond Systems, Inc. 2018 Long-Term Incentive Plan (the
"Plan"), the terms of which are incorporated by reference herein in their
entirety.  Any term used in this Agreement that is not specifically defined
herein shall have the meaning specified in the Plan.
Grant Date:  ___________________________, 20____
Name of Optionee:  _________________________________________________
Number of Shares of the Stock Covered by the Option:  ______________
Option Price per Share of the Stock:  $_____.___
By signing this Agreement, you agree to, and agree to be bound by, all of the
terms and conditions described in this Agreement, including the additional terms
and conditions attached hereto, and in the Plan, a copy of which has been
previously made available to you.  You acknowledge that you have had an
opportunity to carefully reviewed the Plan, and agree that the terms of the Plan
will control in the event any provision of this Agreement is inconsistent with
the terms of the Plan.
Optionee:  __________________________________________________________________
                (Optionee's Signature)
Optionee's Address: _________________________________________________


          _________________________________________________


C-BOND SYSTEMS, INC.
By:  ___________________________________________________
Name:  _________________________________________________
Title:  __________________________________________________
Attachment
this agreement is not a stock certificate or a negotiable instrument
 
 


Exhibit 10.3 -- Page 1

--------------------------------------------------------------------------------

C-BOND SYSTEMS, INC.
2018 LONG-TERM INCENTIVE PLAN


ADDITIONAL TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
1. Grant of Option. Subject to the terms of the Plan and this Agreement, on the
Grant Date set forth on the first page of this Agreement (the "Grant Date"), the
Company granted to Optionee the Option to purchase that number of shares of the
Stock set forth on the first page of this Agreement, at the Option Price per
Share of the Stock set forth on the first page of this Agreement (the "Option
Price"), subject to adjustment as provided in the Plan.
2. Type of Option.  The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Code and will be interpreted
accordingly.
3. Optionee's Agreement.  In accepting the Option, Optionee accepts and agrees
to be bound by all the terms and conditions of the Plan which pertain to
Nonqualified Stock Options (also referred to as "NQSOs") granted under the Plan.
4. Vesting of Option.  Subject to the provisions of the Plan and the provision
of this Agreement (including the requirement in Section 6 that Optionee continue
to be employed by or in an applicable service relationship with the Company on
the dates set forth below), the Option will be exercisable in accordance with
the following schedule:
(a) on the first anniversary of the Grant Date, the Option will vest with
respect to, and may be exercised for up to, ___________ percent (____%) of the
total number of shares of the Stock covered by the Option as set forth on the
first page of this Agreement (the "Option Shares");
(b) on each succeeding anniversary of the Grant Date, the Option will vest with
respect to, and may be exercised for up to, an additional ___________ percent
(____%) of the Option Shares, so that on the ____ anniversary of the Grant Date
the Option shall be fully vested and exercisable in full; and
(c) to the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.
Notwithstanding any other provision of this Agreement to the contrary, upon the
occurrence of a Change of Control, the Option shall become fully vested and
exercisable immediately prior to the occurrence of the Change of Control
provided that the Optionee has not incurred a Termination of Employment or
Termination of Service and continues to be employed by, a Non-Employee Director
or affiliated as a service provider to, the Company or an Affiliate immediately
prior to the occurrence of such Change of Control.
 
 
Exhibit 10.3 -- Page 2

--------------------------------------------------------------------------------



5. Manner of Exercise.
(a) To the extent that the Option is vested and exercisable in accordance with
Section 4 of this Agreement and the Plan, the Option may be exercised by
Optionee at any time, or from time to time, in whole or in part, on or prior to
the termination of the Option (as set forth in Section 6 of this Agreement) upon
payment of the Option Price for the Option Shares to be acquired in accordance
with the terms and conditions of this Agreement and the Plan and, if applicable,
satisfaction of the Company's tax withholding obligations associated with
Optionee's exercise of the Option.
(b) If Optionee is entitled to exercise the vested and exercisable portion of
the Option, and wishes to do so, in whole or part, Optionee shall (i) deliver to
the Company, as directed by the Company, a fully completed and executed notice
of exercise, in the form set forth on Exhibit A to this Agreement or on such
other form as may be designated by the Company in its sole discretion from time
to time, specifying the exercise date and the number of Option Shares to be
purchased pursuant to such exercise and (ii) remit to the Company, in a form
satisfactory to the Company, in its sole discretion, the Option Price for the
Option Shares to be acquired on exercise of the Option, plus an amount
sufficient to satisfy any withholding tax obligations of the Company that arise
in connection with such exercise (as determined by the Company) in accordance
with the provisions of the Plan.
(c) The Company's obligation to deliver shares of the Stock to Optionee under
this Agreement is subject to and conditioned upon Optionee satisfying all tax
obligations associated with Optionee's receipt, holding and exercise of the
Option.  Unless otherwise approved by the Committee, all such tax obligations
shall be payable in accordance with the provisions of the Plan.  The Company and
any Affiliates, as applicable, shall be entitled to deduct from any compensation
otherwise due to Optionee the amount necessary to satisfy all such taxes.
(d) Upon full payment of the Option Price and satisfaction of all applicable tax
withholding obligations of the Company and its Affiliates that arise in
connection with the exercise of the Option, and subject to the applicable terms
and conditions of the Plan and the terms and conditions of this Agreement, the
Company shall cause certificates for the shares purchased hereunder to be
delivered to Optionee or cause an uncertificated book-entry representing such
shares to be made.
6. Termination of Option.  Unless the Option terminates earlier as provided in
this Section 6 the Option shall terminate and become null and void at the close
of business at the Company's Principal Corporate Office on the day before the
date of the tenth anniversary of the Grant Date (the "Option General Expiration
Date").  If Optionee ceases to be an Employee, Non-Employee Director or Third
Party Service Provider for any reason the Option shall not continue to vest
after such cessation of service as an Employee, Non-Employee Director or Third
Party Service Provider.  If Optionee is an Employee and incurs a Termination of
Employment or is a Non-Employee Director or Third Party Service Provider and
incurs a Termination of Service, in either case prior to the Option General
Expiration Date, the Option shall terminate and become null and void on the date
that is ______________ days following the date of such Termination of Employment
or Termination of Service, but in no case later than the Option General
Expiration Date; provided, however, that if Termination of Employment or
Termination of Service is with cause the Option shall terminate and become null
and void on the date of such Termination of Employment or Termination of
Service.
 
 
Exhibit 10.3 -- Page 3

--------------------------------------------------------------------------------



7. Tax Withholding.  To the extent that the receipt of the Option or this
Agreement, the vesting of the Option or the exercise of the Option results in
income to the Optionee for federal, state or local income, employment or other
tax purposes with respect to which the Company or its Affiliates have a
withholding obligation, the Optionee shall deliver to the Company at the time of
such receipt, vesting or exercise, as the case may be, such amount of money as
the Company or its Affiliates may require to meet such obligation under
applicable tax laws or regulations, and, if the Optionee fails to do so, the
Company and any Affiliate is authorized to withhold from the shares of the Stock
acquired upon exercise of the Option (based on the Fair Market Value of such
shares of the Stock as of the date the amount of tax to be withheld is
determined) or from any cash or other remuneration then or thereafter payable to
the Optionee any tax required to be withheld by reason of such taxable income,
sufficient to satisfy the withholding obligation.  As of the Grant Date, the
Company has no obligation under any federal, state or local income, employment
or other tax law to withhold any taxes with respect to a person who is an
independent contractor and, if the Optionee is characterized by the Company as
an independent contractor, the Optionee acknowledges and agrees that, until any
applicable tax laws are otherwise revised to expressly otherwise provide, he or
she, and not the Company, is responsible for all tax reporting and payments with
respect to the receipt of the Option or this Agreement, the vesting of the
Option or the exercise of the Option and the Optionee agrees to indemnify and
hold the Company harmless from all costs and expenses incurred by the Company
from the Optionee's failure to properly report and pay all taxes imposed on an
independent contractor granted an option under the Plan.
8. Employment or Service Relationship. For purposes of this Agreement, Optionee
shall be considered to be an Employee as long as Optionee has an employment
relationship with the Company and its Affiliates and subsidiaries and shall be
considered to be a Third Party Service Provider as long as Optionee provides
services contemplated by the definition of "Third Party Service Provider" set
forth in the Plan.  The Committee shall determine any questions as to whether
and when there has been a cessation of such employment or service relationship,
and the cause of such cessation, for purposes of the Plan and the Committee's
determination shall be final and binding on all persons.
9. Not an Employment or Service Agreement.  This Agreement is not an employment
or service agreement, and no provision of this Agreement shall be construed or
interpreted to create an employment or other service relationship between
Optionee and the Company, the Affiliates and subsidiaries or guarantee the right
to remain employed by or to continue to provide services to the Company, the
Affiliates and subsidiaries, for any specified term or require the Company or
any Affiliate or subsidiary to employ or utilize the services of Optionee for
any period of time.
10. No Rights As Stockholder.  Optionee shall not have any rights as a
stockholder with respect to any Option Shares until the date of the issuance of
such shares following Optionee's exercise of the Option pursuant to its terms
and conditions and payment of all amounts for and with respect to the shares and
all tax obligations.  No adjustment shall be made for dividends or other rights
for which the record date is prior to the date a certificate or certificates are
issued for such shares or an uncertificated book-entry representing such shares
is made.
Exhibit 10.3 -- Page 4

--------------------------------------------------------------------------------



11. Investment Intent.  Optionee hereby represents that as of the dates any of
the shares of the Stock are acquired by Optionee, such shares shall be acquired
for Optionee's own account, for investment and not with a view to the
distribution thereof.
12. Notices.  Any notice, instruction, authorization, request, demand or other
communications required hereunder, other than a notice required under
Section 5(b) which shall be provided as provided in Section 5(b), shall be in
writing, and shall be delivered either by personal delivery, by telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company's Principal Corporate Office, and to the
Optionee at the Optionee's residential address indicated as it appears on the
first page of this Agreement, or at such other address and number as a party
shall have previously designated by written notice given to the other party in
the manner hereinabove set forth.  Notices shall be deemed given when received,
if sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.
13. Amendment and Waiver. Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Optionee.  Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized officer of the Company other than
Optionee.  The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same.  No waiver by any party of any term or condition, or the breach of any
term or condition contained in this Agreement, in one or more instances, shall
be construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.
14. Dispute Resolution.  In the event of any difference of opinion concerning
the meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.
15. Governing Law and Severability.  The validity, construction and performance
of this Agreement shall be governed by the laws of the State of [_____________],
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.
 
 
Exhibit 10.3 -- Page 5

--------------------------------------------------------------------------------



16. Transfer Restrictions. The Option Shares may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws.  Optionee also agrees (a) that the Company may
refuse to cause the transfer of Option Shares to be registered on the applicable
stock transfer records if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (b) that the Company may give related instructions to the transfer
agent, if any, to stop registration of the transfer of the Option Shares.
17. Successors and Assigns.  This Agreement shall, except as herein stated to
the contrary, bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and Optionee, Optionees's permitted assigns,
executors, administrators, agents, legal and personal representatives.
18. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.
19. Option Transfer Prohibitions.  The Option granted to Optionee under this
Agreement shall not be transferable or assignable by Optionee other than by will
or the laws of descent and distribution, and shall be exercisable during
Optionee's lifetime only by Optionee.
 
 
Exhibit 10.3 -- Page 6

--------------------------------------------------------------------------------

EXHIBIT A
C-BOND SYSTEMS, INC.
2018 LONG-TERM INCENTIVE PLAN


NOTICE OF EXERCISE OF OPTION


I was granted by C-Bond Systems, Inc., a [_______________] corporation (the
"Company"), or I am otherwise validly holding, under the C-Bond Systems, Inc.
2018 Long-Term Incentive Plan (the "Plan"), the option described below (the
"Option") to purchase shares of the Company's common stock, $._____ par value
(the "Stock"):
Date of Grant of the Option:
_________________, 20____
   
Total Number of Shares of the Stock
Subject to the Option:

_______________________________
   
Option Price per Share of the Stock:
$_________
   
Total Number of Shares of the Stock with
respect to which the Option is being exercised:

_______________
   
Aggregate Option Price Payable:
$____________________
   
Aggregate Withholding Taxes Payable:
$____________________



Effective as of the date of the Company's receipt of this notice, I hereby
exercise the Option and purchase that number of shares of the Stock of the
Company indicated above that are offered under the Option, at the exercise price
per share set forth in the Option, under and pursuant to the terms of the Plan
and the award agreement evidencing the Option (the "Option Agreement").
I hereby elect to pay to the Company (a) the aggregate exercise price that is
payable by me to the Company as a result of my exercise of the Option (the
"Aggregate Option Price Payable") and (b) the taxes and any other amounts that
the Company is required by law or otherwise directed by me to withhold with
respect to my exercise of the Option (the "Aggregate Withholding Taxes Payable")
by (please indicate your election below by placing an "X" on the line for the
alternative elected):


Exhibit 10.3 -- Page 7

--------------------------------------------------------------------------------




____
enclosing a certified check in the amount of $_____________ in payment of the
Aggregate Option Price Payable and the Aggregate Withholding Taxes Payable; or

____
authorize and direct the Company to (a) reduce the number of shares of the Stock
to be issued as a result of my exercise of the Option by that number of whole
shares of the Stock with a value equal to (or as close as reasonably possible to
such amount, with any balance to be paid by my attached check) the Aggregate
Option Price Payable and the Aggregate Withholding Taxes Payable, and (b)
retain, as payment or satisfaction of the Aggregate Option Price Payable and the
Aggregate Withholding Taxes Payable, and cancel all rights to such shares of the
Stock that are so retained by the Company.

I hereby direct the Company to issue the shares of the Stock that will be issued
as a result of my exercise of the Option to:
Name:             ___________________________________________
 Address:       ___________________________________________
        ___________________________________________
 Social Security Number: _______________________________
I have attached hereto the original or a copy of the Option Agreement.
I hereby agree to provide such additional documents and information as you may
require pursuant to the terms of the Plan and the Option Agreement or as
otherwise necessary to be issued the net shares of the Stock to be issued as a
result of my exercise of the Option.
Very truly yours,




 

Name:                                                                                         
Date:                                                                          ,
20          




Exhibit 10.3 -- Page 8

--------------------------------------------------------------------------------

Copy of the
Option Agreement
[To Be Attached]
 
 
 

 
Exhibit 10.3 -- Page 9

--------------------------------------------------------------------------------